           Case 1:19-cv-11068-VEC Document 46 Filed 12/11/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED:12/11/2020
 -------------------------------------------------------------- X
  FAHRUELDIN EBED,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-cv-11068 (VEC)
                                                                :
 MOUNT SINAI ST. LUKE’S HOSPITAL,                               :                ORDER
 RIGHTSOURCING, INC., AMN ALLIED                                :
 SERVICES, LLC D/B/A/ MED TRAVELERS,                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference was held on December 11, 2020;

        IT IS HEREBY ORDERED THAT:

        1. Defendants’ consolidated motion for summary judgment is due by March 1, 2021.

             Plaintiff’s opposition and cross-motion (if any) is due by March 29, 2021.

             Defendants’ reply and response to Plaintiff’s cross-motion is due by April 26, 2021.

             Plaintiff’s reply in support of his cross-motion is due by May 10, 2021.

        2. The parties must meet and confer on reasonable page limits for the consolidated

             briefing.

        3. Plaintiff must make a settlement demand by December 31, 2020.

        4. A referral to the Magistrate Judge for a settlement conference will be entered

             separately.

SO ORDERED.

                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
